COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-12-00359-CV


IN RE GARY WAYNE TARVER                                               RELATOR


                                    ------------

                           ORIGINAL PROCEEDING

                                    ------------

                        MEMORANDUM OPINION1

                                    ------------

      The court has considered relator’s “Second Petition For Factual Review

And Sufficiency Of Evidence On Felony DWI Case In Hood Co., Texas,” which

we have construed as a petition for writ of mandamus.       The court is of the

opinion that relief should be denied. Accordingly, relator’s petition for writ of

mandamus is denied.

                                                   PER CURIAM

PANEL: MCCOY, GARDNER, and GABRIEL, JJ.

DELIVERED: August 29, 2012



      1
       See Tex. R. App. P. 47.4, 52.8(d).